DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 35 USC 371 National Stage filing of international application PCT/JP2018/026417, filed July 13, 2018, which claims priority under 35 USC 119(a)-(d) from JP2017-137678, filed July 14, 2017.

Information Disclosure Statements
The information disclosure statements (IDS) filed January 6, 2020; January 30, 2020 April 26, 2021; and June 4, 2021 were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached.

Restrictions/Elections
Applicant's election without traverse of Group I, claims 1-14 and 19-21, in the reply filed on May 20, 2021 is acknowledged.  The election of the species of Compound II-233 having the structure 
    PNG
    media_image1.png
    249
    408
    media_image1.png
    Greyscale
 in the same reply is also 
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, the examiner searched the claimed method based on the elected species, wherein: no art was found on the elected species.  Accordingly, the scope of the consideration has been expanded to include the compounds described in the rejection herein.  Since this scope was not found to be in condition for allowance, the scope has not been extended.

Status of Claims
Currently, claims 1-14, 17 and 19-21 are pending in the instant application. Claims 6-8 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention there being no allowable generic or linking claim.  
Claims 1-5, 9-14 and 19-21 read on an elected invention and species and are therefore under consideration in the instant application.  It has been determined that the entire scope claimed is not patentable. 

Claim Objections
Claim 21 is objected to for depending on a rejected base claim but would be allowable if rewritten in independent form.

Rejections Under the Judicially Created Doctrine of Improper Markush Grouping
Claims 1-5, 9-14 and 19-20 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: There is no non-variable atom/group in Formula I.  According to the specification the compounds are useful as inhibitors of MGAT-2.  The precise structure of the molecule governs its ability to interact with MGAT-2.  The specification discloses exemplary compounds of Formula I. These compounds are relatively homogenous, having the pyrazole ring as A and y=1.
In this case the claims are so expansive that a common utility cannot be expected.   The variables R variables are recited as laundry list of prophetic possible definitions, and even the core of the compounds themselves are not consistent across the full scope of the claimed 
Notably, claim 21 is not included in this rejection as the formula claimed therein is defined by a particularly defined core structure which serves as a substantial structural feature.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 12, the claim is rejected because it makes reference to “a compound as herein specifically disclosed in any one of the Examples" which is considered a reference to the specification as the structures are not defined in the claims.  Claims must stand alone to define the invention and incorporation into claims by express references to the specification is not permitted except in “exceptional circumstances where there is no practical way to define the invention.”  Ex parte Fressola, 27 USPQ 2d 1608.  Since there is a relatively small group of compounds listed, the appropriate structures should be imported into the claim to overcome this rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 10, 11, 13, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/175417.
The instant claims are drawn to a compound of formula I as set forth in claim 1.







Determining the scope and contents of the prior art

The ‘417 publication teaches compounds of the formula 
    PNG
    media_image2.png
    228
    317
    media_image2.png
    Greyscale
.  The compounds correspond to those of formula I where ring A is 
    PNG
    media_image3.png
    88
    116
    media_image3.png
    Greyscale
 and y is 0.  The reference further teaches that the pyrrolopyrrolidinone compounds described therein are useful as pharmaceuticals for the treatment of disorders or diseases associated with MDM2 and/or MDM4 (see Abstract).  Notably, the R5 position is defined as: 
    PNG
    media_image4.png
    152
    636
    media_image4.png
    Greyscale
and 
    PNG
    media_image5.png
    36
    633
    media_image5.png
    Greyscale

The reference further narrows the above definitions down to, for example, 
    PNG
    media_image6.png
    97
    668
    media_image6.png
    Greyscale
 (p. 9) and 
    PNG
    media_image7.png
    70
    555
    media_image7.png
    Greyscale
(p. 12), where one could at once envisage each member of the claimed definition.  Pharmaceutical compositions of the prior art compounds are disclosed throughout the reference, for examples at pages 47-52.  By way of particularly relevant exemplified compounds, the prior art teaches the following: 
    PNG
    media_image8.png
    254
    688
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    232
    646
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    234
    647
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    258
    664
    media_image11.png
    Greyscale

Ascertaining the differences between the prior art and the claims at issue

The difference between the instant invention and the prior art is that the prior art does not teach a single exemplified compound having both the R2b substituent and R4a substituent required by the instantly claimed formula.
Resolving the level of ordinary skill in the pertinent art

However, this deficiency in the examples of the ‘417 publication would have been suggested to the skilled artisan by the suggestions and other examples/preferences disclosed therein.  The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (1964).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity, as evidenced by the disclosure of the ‘417 publication.
With respect to this difference, MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill 
MPEP 2144(II) states that the strongest rationale for the combining of references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning…that some advantage or expected beneficial result would have been produced by their combination. See In re Sernaker, 702 F.2d 989, 994-95 217 USPQ 1, 5-6 (Fed. Cir. 1983).  See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1468, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006). (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement is technology-independent and the combination of references results in a product or  process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.”).  
With respect to the difference between compound 164 and the instantly claimed invention, hydrogen and methyl are deemed to be obvious variants of each other and thus substitution of one for the other does not constitute a patentable distinction.  In re Wood, 199 USPQ 137.  Regarding the substitution of H vs. alkyl, it has been established by the case law that the interchange of an alkyl group and hydrogen, in and of itself, is obvious. Ex Parte Bluestone, 135 USPQ 199.  Further, it is noted that other prior art indole compounds have a methyl substituent on the central fused ring system (see compound 163, for example), such that this 
Additionally, MPEP 2144.08(c) states the following: Consider any teachings of a “typical,” “preferred,” or “optimum” species or subgenus within the disclosed genus. If such a species or subgenus is structurally similar to that claimed, its disclosure may provide a reason for one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214 (“Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.”).  See also MPEP 2144.09, second paragraph. 
Accordingly, the instant invention would have been prima facie
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e. they would be useful as pharmaceuticals for the inhibition of MDM2/MDM4, as described in the ‘417 publication).  Thus, it would have been prima facie obvious at the time the invention was made for one of ordinary skill in the art to produce differently substituted analogs of the compounds taught by the ‘417 publication with a reasonable expectation of success.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 

/ALICIA L OTTON/Primary Examiner, Art Unit 1699